Citation Nr: 0101310	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-16 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for 
concentration/memory problems, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a depressed mood, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for impotency, to 
include as secondary to an undiagnosed illness.

5.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected bilateral knee 
disorder.

7.  Entitlement to service connection for abdominal pain, to 
include as due to an undiagnosed illness. 

8.  Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The veteran, who retired in February 1997 after 
more than 34 years of active service, appealed that decision.

In a May 2000 statement, the veteran stated that he was 
satisfied with the disability evaluations assigned to his 
service-connected pulmonary disorder and bilateral knee 
disorder, and that he did not wish to pursue his appeal of 
these issues.  The issues on appeal are thus limited to those 
listed above.

The veteran's claims for service connection for headaches, a 
back disorder, abdominal pain and hypertension are discussed 
in the REMAND portion of this decision following the ORDER 
below.

FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  The veteran does not have a current chronic skin 
disorder.

3.  The veteran has complained of memory and concentration 
problems, but there is no objective evidence perceptible to 
an examining physician that would reflect that he currently 
has memory or concentration problems.

4.  The veteran has complained of a depressed mood, but there 
is no objective evidence perceptible to an examining 
physician that would reflect that the veteran has a depressed 
mood or any other psychiatric problem.

5.  The veteran was diagnosed with impotence during service, 
and he has been diagnosed with impotence throughout this 
claim, which originated shortly after his retirement from 
active service.


CONCLUSIONS OF LAW

1.  A chronic skin disorder, to include as due to an 
undiagnosed illness, is not of service origin.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (2000).

2.  Memory and concentration problems, to include as due to 
an undiagnosed illness, are not of service origin.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(2000).

3.  A depressed mood, to include as due to an undiagnosed 
illness, is not of service origin.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (2000).

4.  Impotency was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (2000).  A claim may be granted based upon the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (2000); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  With 
respect to a chronic disability subject to presumptive 
service connection, such as cardiovascular disease, including 
hypertension and arthritis, evidence that the chronic 
disorder was manifested to a compensable degree within the 
prescribed period is sufficient to establish service 
connection.  See 38 C.F.R. §§ 3.307, 3.309 (2000); Traut v. 
Brown, 6 Vet.App. 498, 502 (1994).

Secondary service connection may be granted when a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Black v. Brown, 10 Vet. App. 279 (1997).  For purposes of 
granting secondary service connection, the United States 
Court of Appeals for Veterans Claims (Court) has also defined 
"disability" to include any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
condition, and that accordingly, the additional disability 
shall be compensated.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Thus, any increase in the severity of a 
nonservice-connected disorder due to a service-connected 
disorder may be service-connected under 38 C.F.R. § 3.310(a).

38 C.F.R. § 3.317(a), as amended at 62 Fed.Reg. 23,138, 
23,139 (1997), provides that the VA shall pay compensation to 
a Persian Gulf War veteran who "exhibits objective 
indications of chronic disability" (manifested by certain 
signs or symptoms), provided that the disability was manifest 
to a degree of 10 percent or more prior to December 21, 2001, 
and that it cannot, by history, physical examination and 
laboratory tests, be attributed to any known clinical 
diagnosis.  Id., see also 38 U.S.C.A. § 1117 (West 1991 & 
Supp. 2000).  Signs or symptoms which may be manifestations 
of undiagnosed illnesses include joint pain and fatigue, 
dermatological problems, headaches, cardiovascular signs or 
symptoms, and neuropsychological signs or symptoms.  The list 
of signs or symptoms is not exhaustive.  38 C.F.R. 
§ 3.317(b).  "Objective indications" include both objective 
evidence perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  In this regard, VA 
has stated that non-medical indicators of an illness may 
include evidence of time lost from work, evidence the veteran 
has sought medical treatment for his or her symptoms, and 
"[l]ay statements from individuals who establish that they 
are able from personal experience to make their observations 
or statements."  See Compensation for Certain Undiagnosed 
Illnesses, 60 Fed.Reg. 6660, 6663 (1995).  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317, as amended by 
62 Fed.Reg. 23,139 (1997).  The veteran's DD 214 shows that 
he served in the Persian Gulf theater of operations from 
December 1990 to May 1991, February 1992 to March 1992, 
January 1994 to February 1994, and June 1994 to December 
1994.  

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

In July 1997 correspondence, the RO informed the veteran of 
the type of evidence needed to substantiate his claims.  The 
RO again informed the veteran of the evidence required for a 
grant of service connection to be made in April 2000 
correspondence.  This correspondence, in conjunction with a 
statement of the case issued in July 1999 and subsequent 
supplemental statements of the case, have fulfilled VA's duty 
to inform the veteran of his obligations under the Act, and 
further development in this regard is not required.

Additionally, a review of the claims files reflects that the 
veteran has not identified any sources of medical treatment 
other than VA and military treatment since his retirement 
from active service.  In a July 1997 statement, the 
administrator for the Persian Gulf War Clinic at Ft. Meade 
informed the RO that the veteran was being evaluated for a 
variety of complaints, including those for which service 
connection is now being sought.  In February 1998, the RO 
contacted Ft. Meade for the veteran's complete treatment 
records, but in May 1998, Ft. Meade informed the RO that it 
had no record of treatment or hospitalization pertaining to 
the veteran.  However, the May 1998 correspondence informed 
the RO that there were records from the Aberdeen Proving 
Grounds, which have since been obtained.  Complete treatment 
records appear to have been obtained, and VA duty under the 
Act to obtain these records has been fulfilled.

The veteran has also been provided several VA examinations 
during the course of this claim.  With the exception of the 
issues pertaining to headaches, a back disorder, abdominal 
pain and hypertension, the Board finds that the VA 
examinations are complete and will provide VA with the 
information needed to adequately assess the claims at issue.  
As such, the Act's requirement for a VA examination has been 
fulfilled.

I.  Skin Disorder

The veteran denied a history of skin diseases at the time of 
his December 1996 retirement examination.  His skin was 
likewise noted to be normal on the clinical evaluation 
portion of that same report.  Other than a 1991 entry 
referencing a perirectal abscess, service medical records are 
devoid of any reference to a skin disorder. 

As a result of this claim, the RO afforded the veteran a VA 
dermatological examination in May 1997.  The veteran informed 
the examiner that he had a 10-year history of dry skin, with 
itching.  Ointment was reported to offer some relief.  The 
examiner stated that there was generalized dry skin, with an 
otherwise unremarkable examination.  The veteran was 
diagnosed with psoriasis and Xerosis.  Various post-
retirement military and VA treatment records have been 
obtained, but do not show ongoing treatment for skin 
complaints, other than another single instance of a rash in 
May 1998, which was diagnosed as contact dermatitis.

In light of the above, the Board finds that the preponderance 
of the evidence is against service connection for a skin 
disorder on either a direct basis or under the provisions for 
Persian Gulf claims.  Initially, to whatever extent the 
veteran has a skin problem, it has been ascribed a diagnosis, 
which precludes service connection under the statutes and 
regulations that govern claims based upon service in the 
Persian Gulf, which require an undiagnosed illness. 

Service medical records are completely devoid of any 
complaints of skin problems, including during the veteran's 
various tours in the Persian Gulf.  Indeed, there is little 
evidence that the veteran even has a current chronic skin 
disability.  While the veteran was diagnosed with psoriasis 
and Xerosis at the May 1997 VA examination and contact 
dermatitis in May 1998, no medical evidence before or since 
has recorded a chronic skin disability.  While the veteran 
related that his dry skin began some 10 years before, that 
examiner did not state that any related skin problems were 
chronic in nature, and he did not state that the disorders 
identified, characterized as psoriasis and Xerosis, were of 
service origin.  Likewise, the clinician in May 1998 noted 
that the veteran's dermatitis was resolving.  In the absence 
of evidence of a claimed disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

As the medical evidence does not reflect that the veteran has 
a chronic skin disorder that originated during service, the 
Board must find that the preponderance of the evidence is 
against this claim.

II.  Concentration/Memory Problems

The veteran contends that he has concentration and memory 
problems as a result of his service in the Persian Gulf.  He 
does not assert, nor does the record reasonably raise, that 
any complaints in this regard are the result of any specific 
in-service incident, such as head trauma.  As noted above, 
neuropsychological signs or symptoms are envisioned as 
undiagnosed illnesses for which service connection may be 
granted based upon service in the Persian Gulf.

As a result of this claim, the veteran was provided a multi-
part VA examination in May and June 1997.  He informed the 
examiner who performed the May 1997 psychiatric portion of 
the examination that he never consulted a psychiatrist 
previously, but he did have some sleep problems.  The 
examiner stated that the veteran did not display memory 
problems.  No psychiatric impairment was shown.  He informed 
the examiner who performed the neurological portion of the 
examination that he had memory and concentration problems, 
but that examiner stated that the veteran recalled 
presidents, could perform word reversals and calculations, 
and he could remember five numbers after three minutes.  
Various post-retirement military and VA treatment records 
have been obtained, but do not show ongoing treatment for 
memory or concentration complaints.

In an October 1999 statement, the veteran's wife informed the 
RO that he had difficulty concentrating.  She stated that it 
seemed to be getting harder for him to remember their 
conversations, important anniversaries and birthdays.  

In light of the above, the Board finds that the preponderance 
of the evidence is against this claim.  Towards this end, a 
central requirement for service connection under 38 C.F.R. 
§ 3.317 is that objective evidence perceptible to an 
examining physician be present.  In this regard, the 
physician who examined the physician could not find evidence 
that would show that the veteran had memory loss or 
concentration problems, and indeed, the veteran was normal.  
Likewise, the veteran did not display any memory problems to 
the neurological examiner in May 1997.  In the absence of 
evidence of a claimed disability, there can be no valid 
claim.  Id.  As the veteran does not appear to have either 
memory or concentration problems, and as there is no 
reference to other medical evidence that would show the 
presence of either, the Board must find that the 
preponderance of the evidence is against the claim.





III.  Depressed Mood

As with concentration and memory problems, the veteran does 
not assert, nor does the record reasonably raise, that any 
complaints in this regard are the result of any specific in-
service incident or began during service.  Rather, his 
central contention is that a depressed mood is a 
neuropsychological sign or symptom and is envisioned as an 
undiagnosed illness for which service connection may be 
granted based upon service in the Persian Gulf.

As noted above, the VA examiner who performed the VA 
psychiatric portion of the May 1997 VA examination could find 
no psychiatric manifestations. Various post-retirement 
military and VA treatment records have been obtained, but do 
not show ongoing treatment for psychiatric problems of any 
sort.  The veteran's wife stated in October 1999 that they 
had an active social life prior to his service in the Persian 
Gulf, but that since his return, he had been depressed, and 
their social life has since diminished.

In light of the above, the Board finds that the preponderance 
of the evidence is against this claim.  Towards this end, a 
central requirement for service connection under 38 C.F.R. 
§ 3.317 is that objective evidence perceptible to an 
examining physician be present.  In this regard, the 
physician who examined the physician could not find evidence 
that would show that the veteran had any psychiatric 
difficulties, and indeed, the veteran was normal.  As noted 
above, in the absence of evidence of a claimed disability, 
there can be no valid claim.  Id.  As there is no objective 
evidence of a depressed mood, the preponderance of the 
evidence is against this claim.

IV.  Impotency

A November 1996 service medical record noted that the veteran 
had complaints of erectile dysfunction.  His prostate was 
within normal limits, and prior medical history was 
characterized as insignificant.  The veteran's December 1996 
retirement examination report did not note an abnormal 
genitourinary system, but no specific question as to sexual 
dysfunction is contained in the standardized form.  

In May 1997, the veteran informed a VA examiner that he first 
began to have problems obtaining and maintaining an erection 
around 1992.  The veteran was diagnosed with impotence at the 
time of a January 1998 VA genitourinary examination.  In an 
October 1999 statement, the veteran's wife also referenced 
the veteran's difficulties in this area.

In light of the above, the Board finds that service 
connection is warranted for impotency.  The veteran had 
complaints during service, and complaints shortly after 
service, when this claim was filed, thereby demonstrating 
continuity of symptomatology.  Looking at the above in 
context, the Board finds that service connection is warranted 
for impotency.


ORDER

Service connection for a skin disorder, to include as due to 
an undiagnosed illness, is denied.

Service connection for concentration/memory problems, to 
include as due to an undiagnosed illness, is denied.

Service connection for a depressed mood, to include as due to 
an undiagnosed illness, is denied.

Service connection for impotency is granted.





REMAND

As noted above, there is now an enhanced requirement to 
obtain a medical opinion in cases where such an opinion is 
necessary to make a decision on a claim.  An opinion is 
considered to be necessary where, taking into consideration 
all information and lay or medical evidence (including 
statements of the veteran), there is competent evidence of a 
current disability or persistent recurrent symptoms of a 
disability, and evidence that the disability or symptoms may 
be associated with service, but the case does not contain 
sufficient medical evidence for the VA to make a decision on 
the claim.  The Board finds that, in this case, the VA's 
newly expanded duty to assist in the development of the claim 
has been not satisfied for all issues on appeal.  The RO 
needs to complete its assistance to the veteran by obtaining 
a medical opinion regarding the etiology of his headaches, a 
back disorder, abdominal pain and hypertension.

In January 1973, the veteran had complaints of "throbbing" 
headaches that had bothered him for some three months.  He 
also reported family difficulties, and the service clinician 
stated that this may have been the cause of the headaches.  

The veteran denied a history of frequent or severe headaches 
at the time of his December 1996 retirement examination.  His 
head, face and scalp were noted to be normal on the clinical 
evaluation portion of that same examination, and his 
neurological system was likewise noted to be normal. 

The veteran was provided a VA neurological examination in May 
1997.  The veteran informed the examiner that he had a seven-
year history of headaches, which occurred approximately three 
to four times per week, and responded to aspirin.  The 
examiner stated that the veteran's sensation was intact to 
pin touch, vibration, proprioception and double simultaneous 
stimulation.  Finger-to-nose, heel-to-shin and rapid 
alternating movements were intact.  The examiner diagnosed 
the veteran with tension headaches.  The Board finds that 
further information is required before an informed decision 
can be made with respect to the veteran's claim for service 
connection for headaches, and that a VA examination may be 
useful in this claim.

The veteran's central contention with his claim for service 
connection for a back disorder is that such is the result of, 
or at least aggravated by, his service-connected bilateral 
knee disability.  He does not claim, nor does the evidence of 
record reasonably raise, that the veteran has a back disorder 
that originated during service.  A September 1998 VA 
treatment record noted that the veteran developed back pain 
as a result of his service-connected bilateral knee 
disability.  The Board finds that a VA examination may be 
useful in adjudicating this claim as well.

The veteran is also claiming service connection for abdominal 
pain as due to an undiagnosed illness.  In this regard, the 
veteran is essentially asserting that his abdominal pain is a 
gastrointestinal sign or symptom of an undiagnosed illness 
resulting from his service in the Persian Gulf.  The examiner 
who conducted the general medical portion of the May 1997 VA 
examination stated that the veteran displayed tenderness in 
the right periumbilical region as well as in the left lower 
quadrant.  An upper GI series was performed, but was normal.  
At the time of a December 1999 VA respiratory examination, 
the veteran did not have a tender abdomen.  The Board 
believes that another VA examination may be useful in this 
claim.

Finally, the veteran is claiming service connection for 
hypertension.  While his service medical records contain no 
reference to elevated blood pressure readings, the veteran 
was diagnosed with hypertension at the time of a May 1997 VA 
examination, within one year following his retirement from 
active service.  

However, the Board also notes that the veteran's blood 
pressure was 120/80 at the time of a December 1997 VA 
pulmonary examination, and an August 1999 VA treatment record 
stated that the veteran's blood pressure was 135/81.  
Likewise, a November 1998 VA treatment record noted a blood 
pressure reading of 121/82.  For VA compensation purposes, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1.  It is thus unclear whether the veteran 
currently has hypertension, and the Board thus finds that 
another VA examination may be useful in these claims.

In light of the above, these claims are REMANDED for the 
following development:

1.  The veteran should be afforded a 
comprehensive examination for the purpose 
of determining the etiology and severity 
of a chronic headache disorder.  Any and 
all tests deemed necessary by the 
examiner should be conducted.  The 
examiner is requested to determine, based 
upon examination and a review of the 
claims file, whether the veteran has a 
chronic headache disorder that had its 
origin in service or is a result of 
service, including service in the Persian 
Gulf.  If a chronic headache disorder is 
found, the examiner is asked to explain 
when such first became manifested.  The 
rationale for each opinion expressed 
should be set forth.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2000), the claims file must 
be made available for review.

2.  The veteran should be afforded a 
comprehensive examination for the purpose 
of determining the etiology and severity 
of any chronic back disorder.  Any and 
all tests deemed necessary by the 
examiner should be conducted, but should 
include X-rays and range of motion 
studies.  The presence or absence of pain 
on motion should also be noted.  The 
examiner is requested to determine, based 
upon examination and a review of the 
claims file, whether the veteran has a 
chronic back disorder that has been 
caused by or aggravated by a service-
connected bilateral knee disorder.  If 
the examiner excludes any possible 
relationship, he is asked to reconcile 
his opinion with the September 1998 VA 
treatment record which indicated that 
current back pain is the result of a 
service-connected bilateral knee 
disability.  The rationale for each 
opinion expressed should be set forth.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, the claims 
file must be made available for review.

3.  The veteran should be afforded a 
comprehensive examination for the purpose 
of determining whether the veteran has 
objective signs and symptoms of a 
gastrointestinal disorder as a result of 
an undiagnosed illness.  Any and all 
tests deemed necessary by the examiner 
should be conducted.  The examiner is 
requested to determine, based upon 
examination and a review of the claims 
file, whether the veteran has a 
gastrointestinal disorder manifested by 
abdominal pain that had its origin in 
service or is a result of service, 
including service in the Persian Gulf.  
The rationale for each opinion expressed 
should be set forth.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1, the claims file must be 
made available for review.

4.  The veteran should be afforded a 
comprehensive examination for the purpose 
of determining whether the veteran has 
hypertension that originated during 
service or within the one year 
presumptive period following service.  
Any and all tests deemed necessary by the 
examiner should be conducted.  If a 
current diagnosis of hypertension is not 
rendered, the examiner is asked to 
explain the diagnosis of hypertension 
made in May 1997.  If a current diagnosis 
of hypertension is rendered, the examiner 
is asked to explain the absence of 
elevated blood pressure readings in 
December 1997, November 1998 and in 
August 1999.  The rationale for each 
opinion expressed should be set forth.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, the claims 
file must be made available for review.

5.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

